     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 1 of 19
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         October 20, 2020
                           UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

EVANSTON INSURANCE COMPANY,                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          CIVIL ACTION NO. 4:19-CV-1498
                                                 §
AMSPEC HOLDING CORP.,                            §
                                                 §
       Defendant.                                §

                                  MEMORANDUM OPINION

       Pending before the Court1 is Defendant/Counterclaimant AmSpec Holding Corporation’s

(“AmSpec”) Motion for Partial Summary Judgment (Dkt. No. 16) and Plaintiff/Counter-Defendant

Evanston Insurance Company’s (“Evanston”) Motion for Summary Judgment (Dkt. No. 17). The

Court has considered the motions, all other relevant filings, and the applicable law. For the reasons

set forth below, the Court DENIES Defendant’s partial motion for summary judgment, and

GRANTS Plaintiff’s motion for summary judgment.

                                          I. Background

A. Factual Background

       The facts are largely undisputed. AmSpec performs testing and inspection services for oil,

gas, and petrochemical industries.2 AmSpec field inspectors travel to ports, refineries, and

terminals along the Gulf Coast where they inspect barges and vessels, and take product samples




       1
          The parties consented to proceed before the Undersigned Magistrate Judge for all
proceedings, including trial and final judgment, pursuant to 28 U.S.C. § 636(c) and Federal Rule
of Civil Procedure 73. See Dkt. No. 28.
        2
          Dkt. No. 16-1 at 1.
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 2 of 19




back to AmSpec laboratories for quality testing.3

       1. The Policy4

       Evanston issued a property insurance policy (the “Policy”) to AmSpec, effective from

November 15, 2016 to November 15, 2017.5 The Policy insured multiple AmSpec buildings in

Texas and provided coverage for business interruption,6 extra expense,7 and real and personal

property.8

       The Policy also extended coverage to Dependent Locations:

       Dependent Locations –
          1. Coverage – Coverage for earnings and/or extra expense is extended
             to loss of earnings or extra expenses that “you” incur during the
             “restoration period” when “your” “business” is interrupted by direct
             physical loss or damage, caused by a covered peril, to property at a
             “dependent location” described on the schedule.9

The Policy defines Dependent Locations as “locations that are operated by others and that ‘your’

‘business’ depends on . . . .”10 The dependent locations at issue in the current case are the ports of

Corpus Christi, Texas City, Galveston, Port Arthur, and Houston.11




       3
          Id.
       4
          For the purposes of this Memorandum Opinion, the Court will only address the portions
of the Policy that are at issue in the instant case and relevant to the Court’s findings.
        5
          Dkt. No. 16-2 at 4.
        6
           “Business Interruption means loss resulting from necessary interruption of business
conducted by the Insured and caused by direct physical loss or damage by any of the perils covered
herein during the term of this policy to Real and/or Personal Property as covered herein.” Id. at 42.
        7
          Extra Expense means “the excess cost necessarily incurred to continue the operation of
the Insured’s business or facility that would not have been incurred had there been no loss or
damage by any of the perils covered herein during the term of this policy to Real and/or Personal
Property as covered herein.” Id. at 43.
        8
          See id. at 41–43.
        9
          Id. at 71 (emphasis in original).
        10
           Id.
        11
           Dkt. No. 8 at 5.
2 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 3 of 19




       The Policy also provided coverage for Interruption by Civil Authority:

               “We” extend “your” coverage for earnings and extra expense to
               include loss sustained while access to “covered locations” or a
               “dependent location” is specifically denied by an order of civil
               authority. This order must be a result of direct physical loss of or
               damage to property, other than at a “covered location” and must be
               caused by a covered peril.12

       2. Timeline

       In preparation for a hurricane’s arrival, port conditions are used to alert the maritime

community to changes in port operations. As explained in one of the bulletins, “[p]ort condition[s]

are a gradual, time phased development based on [the] impact of [a] storm and assessment of safety

conditions.”13 There are four possible port conditions: Whiskey (gale force winds possible within

72 hours), X-Ray (gale force winds possible within 48 hours), Yankee (gale force winds possible

within 24 hours), and Zulu (gale force winds possible within 12 hours).14 Under port condition

Zulu, a port is closed and all port operations are suspended.15 Below is a timeline of Hurricane

Harvey’s development with the corresponding port conditions:

       -    August 13, 2017
               o Hurricane Harvey began as a tropical wave in the Atlantic Ocean.16
       -    August 17, 2017
               o Hurricane Harvey developed into a tropical storm.17
       -    August 18, 2017
               o Hurricane Harvey impacted the Windward islands and eventually weakened to
                  a tropical wave.18




       12
           Dkt. No. 16-2 at 73.
       13
           Dkt. No. 16-9 at 2.
        14
           Id. at 2–3.
        15
           Id. at 3.
        16
                   Major        Hurricane    Harvey,          August        25-29,           2017
https://www.weather.gov/crp/hurricane_harvey (last visited September 22, 2020).
        17
           Id.
        18
           Id.
3 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 4 of 19




       -    August 22, 2017
               o 1 p.m.: Corpus Christi’s Port was set to port condition Whiskey.19
       -    August 23, 2017
               o Hurricane Harvey reformed and was predicted to make landfall as a hurricane
                  somewhere along the Texas coast.20
       -    August 24, 2017
               o Hurricane Harvey officially formed into a hurricane.
               o 6:57 p.m.: Ports of Houston, Texas City, Galveston, and Corpus Christi were
                  set to port condition Yankee.21
       -    August 25, 2017
               o 2 p.m.: Ports of Houston, Texas City, Galveston, and Corpus Christi were set
                  to port condition Zulu and, thus, the ports were closed.22
               o 10 p.m.: Hurricane Harvey made landfall in Texas.23
       -    August 28, 2017
               o 6 p.m.: Port Arthur was set to port condition Zulu and, thus, the port was
                  closed.24

       3. The Claim

       On August 30, 2017, AmSpec sought coverage under the Policy for the following locations

in Texas: Texas City; Pasadena; La Porte; Freeport; and Corpus Christi.25

       On the same day, Evanston acknowledged the claim.26 Evanston retained independent

adjusting firm Angle Martin & Associates to investigate the claim.27 AmSpec retained public




       19
             Dkt. No. 19-7 at 2. In reference to Dkt. No. 19-7, Evanston requested that the Court take
judicial notice of these Coast Guard bulletins as “highly indisputable public records.” Dkt. No. 18
at 5 n.14. The Court “may judicially notice a fact that is not subject to reasonable dispute because
it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably
be questioned.” Fed. R. Evid. 201(b)(2); see Matter of Manges, 29 F.3d 1034, 1042 (5th Cir. 1994)
(taking judicial notice of certified copies of a deed in the public record). Because the proposed
documents are highly indisputable public records, the Court takes judicial notice of them.
          20
               Dkt. No. 19-7 at 4; Major Hurricane Harvey, August 25-29, 2017
https://www.weather.gov/crp/hurricane_harvey (last visited September 22, 2020).
          21
             Dkt. No. 16-8 at 1.
          22
             See Dkt. No. 16-4 at 7; Dkt. No. 16-3 at 1.
          23
             Dkt. No. 16-4 at 1.
          24
             Dkt. No. 16-5 at 1.
          25
             See Dkt. No. 19-3; Dkt. No. 16 at 3; Dkt. No. 18 at 7.
          26
             See Dkt. No. 19-3 at 2.
          27
             Id.
4 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 5 of 19




adjuster Stephen Figlin (“Figlin”) with Young Adjustment.28

         On January 3, 2019, Figlin submitted a statement to Evanston asserting that AmSpec’s

property locations did not sustain damage, but that its claimed loss of business interruption and

extra expense incurred as a result of the port closures.29 AmSpec claims a business interruption

loss totaling $912,524.00 and an extra expense claim totaling $11,224.66 over a nine-day period

from August 25, 2017 to September 2, 2017.30

         On April 3, 2019, Evanston denied AmSpec’s claim in writing.31 The denial letter

explained that there was no loss as a result of denial of access by an order of civil authority as a

result of physical loss or damage.32

B. Procedural History

         On April 24, 2019, Evanston filed a Declaratory Judgment action with the Court requesting

that the Court find no coverage under both the Civil Authority and the Dependent Location

provisions.33 Evanston specifically sought a declaration (1) that Evanston timely and appropriately

investigated and adjusted the claim; (2) that there is no coverage under the Policy for the claim;

and (3) that Evanston properly denied AmSpec’s claim.34

         AmSpec filed counterclaims for violations of the Texas Insurance Code, violations of the

Texas Prompt Payment Act, breach of duty of good faith and fair dealing, and violations of the




         28
            Dkt. No. 18 at 8; see Dkt. No 19-4.
         29
            See Dkt. No 19-4 at 3–4.
         30
            Dkt. No. 8 at 2.
         31
            See Dkt. No. 19-6.
         32
            See id. at 4.
         33
            Dkt. No. 1.
         34
            Id. at 4.
5 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 6 of 19




Texas Deceptive Trade Practices Act.35 AmSpec’s counterclaims assert that AmSpec was required

to shut down four of its locations as a result of direct physical damage and the closing of ports by

the Coast Guard.36

         AmSpec filed a motion for partial summary judgment October 4, 2019.37 Evanston filed its

motion for summary judgment on the same day.38

                                       II. Legal Standards

A. Summary Judgment

         Rule 56(a) instructs the Court to “grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” See Nall v. BNSF Ry. Co., 917 F.3d 335, 340 (5th Cir. 2019). Where both parties have moved

for summary judgment, as to each party’s motion, all inferences on summary judgment must be

drawn in favor of the nonmoving party, to the extent that if there appears to be some evidentiary

support for the disputed allegations, that motion must be denied. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247 (1986); McAllister v. R.T.C., 201 F.3d 570, 574 (5th Cir. 2000). The movant is

tasked with the initial burden of informing the Court of the basis for the motion and pointing to

relevant excerpts in evidence that demonstrate the absence of genuine factual issues. See Coastal

Agric. Supply, Inc. v. JP Morgan Chase Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The movant may also argue that the

nonmovant failed to produce evidence in support of at least one element of a cause of action for




         35
            Dkt. No. 8 at 7–11.
         36
            See id. at 5.
         37
            Dkt. No. 16.
         38
            Dkt. No. 17.
6 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 7 of 19




which he bears the burden of proof. See Austin v. Kroger Tex., L.P., 864 F.3d 326, 335 (5th Cir.

2017).

         If the movant satisfies the initial burden, it shifts to the nonmovant who must produce

evidence of a genuine factual dispute; he may not merely rest on the allegations in his pleading.

See Coastal Agric. Supply, Inc., 759 F.3d at 505 (quoting Boudreaux v. Swift Transp. Co., 402 F.3d

536, 540 (5th Cir. 2005)). In reviewing a motion for summary judgment, the Court bears the

responsibility of taking the nonmovant’s evidence as true and drawing all reasonable inferences in

his favor. Id. (quoting Liberty Lobby, Inc., 477 U.S. at 255). But the Court should not accept

“[u]nsubstantiated assertions, improbable inferences, [or] unsupported speculation” as sufficient

to carry the nonmovant’s burden. Brown v. City of Houston, 337 F.3d 539, 541 (5th Cir. 2003).

“When opposing parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, the Court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372,

380 (2007).


B. Policy Interpretation

         In Cicciarella v. Amica Mutual Insurance Co., the Fifth Circuit set forth the method by

which insurance policies are interpreted:

                In Texas, insurance policies are controlled by the rules of
                construction that are applicable to contracts generally. [The Court]
                will not rewrite the terms of the Policy; instead [the Court will]
                enforce it as written. [The Court’s] primary concern is to give effect
                to the intentions of the parties as expressed in the instrument. Thus,
                in interpreting the Policy, [the Court] construe[s] all parts of the
                document together, giving effect to the intent of the parties. The
                determination whether terms are ambiguous is a question of law. A
                contract is ambiguous only “when its meaning is uncertain and
                doubtful or it is reasonably susceptible of more than one meaning.”
                . . . [The Court] interpret[s] and construe[s] insurance policies

7 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 8 of 19




                liberally in favor of the insured, especially when dealing with
                exceptions and words of limitation.

Cicciarella v. Amica Mutual Ins. Co., 66 F.3d 764, 768 (5th Cir. 1995) (internal citations omitted);

see State Farm Fire & Cas. Ins. Co. v. Keegan, 209 F.3d 767, 768–69 (5th Cir. 2000).

         “When the terms of an insurance policy are unambiguous, a court may not vary those

terms.” Amica Mutual Ins. Co. v. Moak, 55 F.3d 1093, 1095 (5th Cir. 1995) (citing Royal Indem.

Co. v. Marshall, 388 S.W.2d 176, 181 (Tex. 1965)). “Ambiguous insurance contracts, however,

will be interpreted against the insurer.” Tex. Dep’t of Housing & Cmty. Affairs v. Verex Assurance,

Inc., 68 F.3d 922, 928 (5th Cir. 1995) (overruled on other grounds) (citing Nat’l Union Fire Ins.

Co. v. Hudson Energy Co., 811 S.W.2d 552, 555 (Tex. 1991)).

         What a contract means, and whether a contract is ambiguous, are questions of law for the

Court. See ConocoPhillips Co. v. Koopmann, 547 S.W.3d 858, 874 (Tex. 2018). A contract is not

ambiguous if it can be given a certain or definite legal meaning or interpretation, and the Court

should construe such a contract as a matter of law. SAS Inst., Inc. v. Breitenfeld, 167 S.W.3d 840,

841 (Tex. 2005). A court should construe an unambiguous contract according to the plain meaning

of its express wording. See ConocoPhillips Co., 547 S.W.3d at 874. Unambiguous contracts are

enforced as written. Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996). In this

case, the parties do not assert ambiguity.

                                             III. Analysis

         The parties dispute whether the port closure orders were a result of direct physical loss of

or damage to property. The dispute focuses on the Policy language stating that a civil authority




8 / 19
     Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 9 of 19




order must be one that is “a result of direct physical loss of or damage to property.”39

         AmSpec argues it only needs to show that the orders were “a result of” physical damage

that “was happening elsewhere” to establish coverage under the Policy.40 Additionally, AmSpec

asserts that the “a result of” requirement is less stringent than the “due to” requirement that has

been litigated in other cases within the Fifth Circuit where courts found no coverage under similar

policies.41

         Evanston contends there must be “a causal link between any prior direct physical damage

and the civil authority order for AmSpec to recover.”42 For support, Evanston argues that the policy

language in the instant case is “substantially identical” to the language in South Texas Medical

Clinics, P.A. v. CNA Financial Corp., No. 06-CV-4041, 2008 WL 450012 (S.D. Tex. Feb. 15,

2008), where coverage was denied, and therefore coverage should be denied in the instant case.43

         AmSpec distinguishes the instant case from South Texas based on the differing policy

language and factual differences.

A. Policy Language

         In South Texas, the policy required a civil authority order be “due to direct physical loss of

or damage” to property for a claim to be covered under the policy. S. Tex. Med. Clinics, 2008 WL

450012, at *2. Judge Rosenthal held that there needs to be a “causal link between the prior damage

and the civil authority order.” Id. at *10. South Texas was later cited approvingly by the Fifth

Circuit in a similar case where it also found no coverage under a civil authority policy with the




         39
            Dkt. No. 16-2 at 73 (emphasis added).
         40
            Dkt. No. 16 at 7 (emphasis added).
         41
            Id. at 16.
         42
            Dkt. No. 18 at 16.
         43
            Id.
9 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 10 of 19




same “due to” language. Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir.

2011). While Evanston contends these policies are substantially identical to the instant policy

language, AmSpec argues that the “a result of” requirement is “plainly less stringent” than the “due

to” requirement.44

          Civil authority policy language varies case to case, but the outcome is largely the same.

See id. (denying coverage under a civil authority order that was not “due to direct physical loss of

or damage to property”); United Air Lines, Inc. v. Ins. Co. of State of Pa., 439 F.3d 128, 135 (2d

Cir. 2006) (denying coverage under a civil authority order that was not issued “as a direct result of

damage” to the Pentagon); Kelaher, Connell & Conner, P.C. v. Auto-Owners Ins. Co., 440 F. Supp.

3d 520, 531 (D.S.C. 2020) (denying coverage under a civil authority order that was not issued

“because of damage or destruction of property”); Not Home Alone, Inc. v. Philadelphia Indem. Ins.

Co., No. 1:10-CV-54, 2011 WL 13214381, at *7 (E.D. Tex. Mar. 30, 2011), report and

recommendation adopted, No. 1:10-CV-54, 2011 WL 13217067 (E.D. Tex. Apr. 8, 2011) (denying

coverage under a civil authority order that was not “due to direct physical loss of or damage to

property”); Jones, Walker, Waechter, Poitevent, Carrere & Denegre, LLP v. Chubb Corp., No. 09-

6057, 2010 WL 4026375, at *3 (E.D. La. Oct. 12, 2010) (denying coverage under a civil authority

order that was not issued as “the direct result of direct physical loss or damage to property”); S.

Tex. Med. Clinics, 2008 WL 450012, at *2, 10 (denying coverage where evacuation order was

issued “due to the anticipated threat of damage to the county” and not “due to direct physical loss

of or damage to property”); Paradies Shops, Inc. v. Hartford Fire Ins. Co., No. 1:03-CV-3154,

2004 WL 5704715, at *7 (N.D. Ga. Dec. 15, 2004) (denying coverage under a civil authority order




          44
               Dkt. No. 16 at 16.
10 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 11 of 19




that was not a “direct result” of a direct physical loss or damage). But see Assurance Co. of Am. v.

BBB Serv. Co., Inc., 265 Ga. App. 35, 593 S.E.2d 7, 7–9 (Ga. Ct. App. 2003) (finding coverage

under a civil authority order that was issued “due to direct physical loss of or damage to property”).

B. Coverage

        “The general rule is that civil authority coverage is intended to apply to situations where

access to an insured’s property is prevented or prohibited by an order of civil authority issued as a

direct result of physical damage to other premises in the proximity of the insured’s property.”

Dickie Brennan & Co., 636 F.3d at 686–87. Port conditions, which can result in port closures, are

issued based on wind conditions and estimated storm arrival times, not prior damage.45 By their

own function, port conditions are not issued as a direct result of physical damage.

        However, even if damage would generally be considered in the decision to issue port

closures, there was none to consider in the instant case. There is no evidence in the record that

Hurricane Harvey damaged any property before the Coast Guard began issuing port closures.46

Hurricane Harvey rapidly developed into a hurricane over the Gulf of Mexico the day before it hit

the Texas coastline.47 Stated as plainly as the Policy, there is no evidence in the record that the civil

authority order was issued “as a result of direct physical loss of or damage to property.”

        AmSpec also argues that, even if the initial order to shut down the ports was precautionary,

there would still be coverage for the days in which the ports remained closed after Hurricane




        45
           See Dkt. No. 16-9 at 2–3.
        46
           The Court recognizes that Port Arthur was closed after Hurricane Harvey’s Texas
landfall. There is, however, no evidence in the bulletins showing that damage played a role in the
Coast Guard’s decision. Therefore, the Court finds that the Coast Guard’s decision to close Port
Arthur was not a result of damage.
        47
                See      Major       Hurricane        Harvey,       August      25-29,       2017
https://www.weather.gov/crp/hurricane_harvey (last visited September 22, 2020).
11 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 12 of 19




Harvey passed through.48 No additional civil authority orders were issued after the initial port

closures. The ports at issue remained closed following Hurricane Harvey’s landfall because the

Coast Guard needed to “assess the condition of the ports and waterways” before reopening.49 The

fact that the ports remained closed for a few days bears no weight on the fact that the port closures

were not issued “as a result of direct physical loss of or damage to property.”

          Lastly, AmSpec contends that Evanston’s interpretation would render the Civil Authority

Order endorsement meaningless.50 The Court disagrees. When, as here, there is no prior damage

to consider and the Coast Guard bulletins only contain precautionary language, the causal link

between any prior damage and the civil authority order is missing. “Requiring such a causal link

between the prior damage and the action by a civil authority does not rewrite the parties’ policy,

but rather gives effect to the language it contains.” S. Tex. Med. Clinics, 2008 WL 450012, at *10

(citing Kelley–Coppedge, Inc. v. Highlands Ins. Co., 980 S.W.2d 462, 464 (Tex. 1998) (“We must

also attempt to give effect to all contract provisions so that none will be rendered meaningless.”)).

          AmSpec experienced an interruption in its operations, as AmSpec stated in its own motion,

“[a]s a direct result of the Coast Guard’s closures.”51 However, for a claim to be covered under the

Policy, the Coast Guard’s closures needed to be “as a result of direct physical loss of or damage to

property.”52 Regardless of whether the phrase “a result of” might be broader than the phrase “due

to,” there still must be some causal link between the civil authority and damage elsewhere. Thus,

without a nexus between the issuance of a civil authority order and damage elsewhere, there is no




          48
             Dkt. No. 24 at 3.
          49
             Dkt. No. 16-10 at 2; see Dkt. No. 16-11 at 1.
          50
             Dkt. No. 16 at 5.
          51
             Id. at 10.
          52
             Dkt. No. 16-2 at 73.
12 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 13 of 19




coverage. Therefore, AmSpec’s claim is not covered under the Policy and Evanston, as a matter of

law, did not breach its contract with AmSpec.

C. No Material Facts In Dispute

          AmSpec contends that if the Court denies its motion, then “Evanston is not entitled to

summary judgment because there are, at minimum, fact issues precluding Evanston’s summary

judgment.”53 AmSpec cites to Tom Irmiter’s (“Irmiter”) expert report in an attempt to show factual

disputes.54

          AmSpec asserts that Irmiter’s report illustrates evidence of Hurricane Harvey’s damage.55

Therefore, AmSpec argues that “Evanston has not rebutted this undisputed weather data . . . for

why there is no coverage.”56 In contrast, Evanston asserts that “Irmiter is not a credible expert and

his conclusions do not support AmSpec’s argument.”57 The Court need not decide whether Irmiter

is a credible expert because his report does not refute the Coast Guard bulletins that ultimately

issued port closures. On their face, the Coast Guard bulletins contain only precautionary language

and do not reference any existing damage. Thus, Irmiter’s report does not create a factual dispute

because it does not contradict the bulletins.

          Additionally, there is no other evidence or testimony before the Court providing any further

context, other than what is stated in the bulletins, as to why the ports were closed. Below are two

relevant Coast Guard bulletins that closed ports and suspended all port operations because port

condition Zulu was issued, meaning gale force winds were possible within 12 hours.




          53
             Dkt. No. 24 at 4.
          54
             Id.
          55
             See Dkt. No. 16-13.
          56
             Id.
          57
             Dkt. No. 21 at 5.
13 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 14 of 19




14 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 15 of 19




15 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 16 of 19




16 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 17 of 19




       These Coast Guard bulletins only contain precautionary language:

       •    “[T]rack projections show potential significant impact to the Southeast Texas and
            surrounding areas”;58
       •    “Coast Guard prepares response efforts for Hurricane Harvey”;59
       •    “Sufficient crew must be onboard to tend mooring lines and control the vessel in the
            event of an emergency”;60
       •    “Gale force winds . . . are expected to affect the coasts of southeast Texas and western
            Louisiana within 12 hours”;61
       •    “Based on prior experience, fishing vessels should moor north of Texaco Island
            Intersection”;62

       The above warnings do not reference “direct physical loss of or damage to property” along

Hurricane Harvey’s path. While the language references the potential, future, or predicted impacts

on life and property, it does not reference any damage caused by Hurricane Harvey before its

landfall in Texas. Instead, the bulletins offer precautionary warnings based on prior hurricane

experience and the estimated conditions of the storm.63 Because there is no evidence before the

Court contradicting the plain language contained in the bulletins as to the issuance of the port

closures, there is no factual dispute.

       AmSpec cites to Assurance Co. of America v. BBB Service Co., Inc., 265 Ga. App. 35, 593

S.E.2d 7 (Ga. Ct. App. 2003) as the most factually on point case.64 In Assurance, before a




       58
            Dkt. No. 19-7 at 4 (emphasis added).
       59
            Dkt. No. 16-8 at 1 (emphasis added).
         60
            Dkt. No. 16-3 at 1 (emphasis added).
         61
            Dkt. No. 16-5 at 1 (emphasis added).
         62
            Id.
         63
            AmSpec concedes that port condition Yankee (gale force winds possible within 24 hours)
is precautionary but insinuates that port condition Zulu (gale force winds possible within 12 hours)
is not. (Dkt. No. 16 at 9–10.) AmSpec is correct that the change from Yankee to Zulu means that
ports change from open to closed. (Id. at 10.) But this change is time-based, not damage based.
Thus, it is also precautionary.
         64
            AmSpec also contends Evanston’s argument that the port closures were precautionary is
equivalent to arguing that the closures were preventative. (Dkt. No. 16 at 18.) The Court disagrees
with AmSpec’s contention and will not consider it.
17 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 18 of 19




hurricane’s arrival, the emergency-weather decision makers advised the county commission’s

chairman to issue an evacuation order based on “the fact that the storm had been causing damage

in its path, the forecast that the storm was headed [toward their] County, and the anticipated impact

of the storm if it reached [their] County.” Id. at 8. Thus, there was evidence that “actual damage to

property other than the insured premises was a basis for the evacuation order.” Id. at 9.

          Here, the undisputed facts differ from those in Assurance. As discussed above, none of the

Coast Guard bulletins reference any prior “direct physical loss of or damage to property” caused

by Hurricane Harvey. Without such evidence, the Court can only determine the basis for the port

closures by the plain language contained in the Coast Guard bulletins. Therefore, there are no

material facts in dispute precluding summary judgment in Evanston’s favor.

D. Remaining Claims

          In addition to its breach of contract claim, AmSpec also asserts the following extra-

contractual causes of action: violations of the Texas Prompt Payment Act, violations of the Texas

Insurance Code, breach of duty of good faith and fair dealing, and violations of the Texas

Deceptive Trade Practices Act. None of these causes of action can survive without a viable breach

of contract claim. See Tex. Ins. Code § 542.060; Quibodeaux v. Nautilus Ins. Co., 655 F. App’x

984, 987 (5th Cir. 2016). Here, AmSpec’s losses are not covered under the Policy and thus

Evanston did not breach its contract with AmSpec. Therefore, summary judgment is appropriate

in Evanston’s favor as to all of AmSpec’s remaining causes of action.

                                           IV. Conclusion

          Based on the foregoing, the Court DENIES Defendant’s partial motion for summary

judgment (Dkt. No. 16), and GRANTS Plaintiff’s motion for summary judgment (Dkt. No. 17).




18 / 19
    Case 4:19-cv-01498 Document 30 Filed on 10/20/20 in TXSD Page 19 of 19




          SIGNED in Houston, Texas on October 20, 2020.




                                                  Sam S. Sheldon
                                                  United States Magistrate Judge




19 / 19
